Supreme Court of Florida
                        THURSDAY, DECEMBER 14, 2017

                                               CASE NOS.: SC17-156 & SC17-230

IN RE: AMENDMENTS TO THE RULES REGULATING THE FLORIDA BAR –
 CHAPTER 21 MILITARY SPOUSE AUTHORIZATION TO ENGAGE IN THE
                 PRACTICE OF LAW IN FLORIDA

     IN RE: AMENDMENTS TO THE RULES OF THE SUPREME COURT
               RELATING TO ADMISSIONS TO THE BAR



      The Florida Bar has filed a petition to amend the Rules Regulating the

Florida Bar to include new rules that establish a process by which the spouse of a

member of the United States Armed Forces stationed in Florida may obtain

authorization to practice law in Florida without taking the Florida Bar Exam. In a

companion petition, the Florida Board of Bar Examiners proposes amending the

Rules of the Supreme Court Relating to Admissions to the Bar to include a new

rule that sets out the application fee a person seeking authorization under the Bar’s

proposal must pay.

      The Court having considered the proposed amendments, and the comment

filed, both petitions are hereby dismissed. The Bar and the Board are directed to

file a joint petition within ninety days of the date of this order that imposes
CASE NOS.: SC17-156 & SC17-230
Page Two


additional restrictions on those requesting authorization to practice law in Florida

as the spouse of a member of the United States Armed Forces. Such restrictions

must include a time limit on the duration of the authorization and must require that

all persons who receive authorization associate, either through participation in a

law firm or through mentorship, with a member of the Bar who is eligible to

practice law in Florida for the duration of the authorization.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, and POLSTON, JJ.,
concur.
LAWSON, J., dissents with an opinion, in which CANADY, J., concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

LAWSON, J., dissenting.

      As proposed, these rules would allow the spouse of a member of our United

States Armed Forces to practice law in Florida only while his or her spouse is on

active duty and stationed in Florida or on an unaccompanied or remote assignment

with no dependents authorized after being transferred from Florida; only while the

spouse is living with his or her spouse in Florida (with the unaccompanied or
CASE NOS.: SC17-156 & SC17-230
Page Three


remote assignment exception);1 and only if the spouse first establishes his or her

character and fitness to the satisfaction of the Florida Board of Bar Examiners

(and, by extension, this Court). In addition, the spouse must have graduated from a

law school accredited by the American Bar Association; have successfully passed

another state’s written bar examination; and have been successfully admitted to

practice in another U.S. jurisdiction. Significantly, the spouse is not eligible for

special admission under the proposed rules if he or she is not a member of the bar

in good standing in every jurisdiction in which the spouse has practiced law

previously, is subject to lawyer discipline in any other jurisdiction, or is even the

subject of a pending disciplinary matter in any other jurisdiction. If admitted, the

spouse is required to be affiliated with and mentored by a member of The Florida

Bar, unless he or she has successfully completed three or more years of active

practice in another U.S. jurisdiction. Finally, the spouse will be subject to the

disciplinary jurisdiction of The Florida Bar and this Court. These requirements,

and others, suitably protect the public. Accordingly, I would adopt the rules, as




      1. The proposed rule would allow the spouse to obtain admission prior to
moving to Florida, but only if he or she provides evidence of intent to reside in
Florida with his or her spouse within six months.
CASE NOS.: SC17-156 & SC17-230
Page Four


proposed, for the good and sufficient reason that they appropriately give form to

the gratitude that we should all share for the sacrifices made each day by those

serving in our Armed Forces, and by their families.

CANADY, J., concurs.

A True Copy
Test:




so
Served:

ELIZABETH J. WALTERS
MICHELE A. GAVAGNI
JOHN F. HARKNESS JR.
ELIZABETH CLARK TARBERT
TINA MARIE FISCHER
LORI S. HOLCOMB
WILLIAM CHARLES HENRY
WILLIAM J. SCHIFINO JR.
JAMES T. ALMON
MICHAEL J. HIGER
KARLYN HYLTON BOLER